DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 is/are objected to because of the following informalities:  
In regards to claim 1, at lines 34-35, the limitations “the memory further storing instructions that, when executed by the one or more processors, perform a method of” should apparently read --the memory further storing instructions that, when executed by the one or more processors, causes the one or more processors to perform a method of--.
In regards to claim 8, the limitations “The device according to claim 1, wherein the further comprises” found in lines 1-2 of the claim should apparently read --The device according to claim 1-- and the limitations “wherein evaluating the severity thypo” found in line 3 of claim 8 should apparently read -- wherein evaluating the severity measure (thypo) --.  
	In regards to claim 12, at lines 35-36, the limitations “the memory further storing instructions that, when executed by the one or more processors, perform a method of” should apparently read --the memory further storing instructions that, when executed by the one or more processors, causes the one or more processors to perform a method of--.
causes the one or more processors to perform the method of--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, 
In regards to claim 1, the claim recites the limitations “wherein the standing insulin regimen comprises one or more types of insulin medicament dosage regimen, wherein each of the one or more types of insulin medicament dosage regimen comprises a type of insulin medicament defining one or more types of insulin medicaments” found on in lines 2-6 of claim 1. The limitations “the memory storing: one 
(i)    the evaluated glucose concentration is smaller than an evaluated historical glucose concentration  evaluated at the reference historical time,
(ii)    an evaluated rate of change of glucose is numerically larger than an evaluated historical rate of change of glucose evaluated at the reference historical time,
(iii)   an evaluated insulin on board evaluated at the evaluation time is larger than an evaluated historical insulin on board evaluated at the reference historical time” found in lines 100-112 of claim 1. Particularly, the scope of the limitations “the hypoglycemic risk measure is an increasing function with the number of binary risk expressions being true” cannot be determined. It is unclear what an increasing function is. It is further unclear how the binary risk expressions being true would contribute to the hypoglycemic risk measure. These limitations render the claim indefinite as they do not appear to have a well-known definition and meaning.
In regards to claim 3, the limitation “a moving period of variance” found in line 3 renders the claim indefinite because the limitation does not appear to have a well-known definition and meaning. To advance prosecution, the limitation will be construed as --a moving variance-- much like a “moving average” is known in the art.
In regards to claim 12, the claim recites “a standing insulin regimen, wherein the standing insulin regimen comprises one or more types of insulin medicament dosage regimen, wherein each of the one or more types of insulin medicament dosage regimen comprises a type of insulin medicament defining one or more types of insulin medicaments” found in lines 2-6. The limitations “a standing insulin regimen”, “one or more types of insulin medicament dosage regimen” and “a type of insulin medicament” all are interpreted to have very similar meaning and when recited in the manner shown above, seems to be an error due to literal translation. Claim 12 further recites “the memory storing: one or more types of insulin medicament” in lines 8-10 in which is interpreted as a computer memory storing, not data regarding insulin, but a deliverable dosage of insulin. This limitation appears to have an error due to literal translation. Claim 12 further recites “estimating a hypoglycemic risk measure wherein the hypoglycemicAttorney Docket No.: 160058US02In re Application Page 14  15International Application No.: PCT/EP2017/077077 risk measure is an increasing function with the number of binary risk expressions being true, wherein the binary risk expressions are: 
(iv) the evaluated glucose concentration is smaller than an evaluated historical glucose concentration evaluated at the reference historical time, 
(v) an evaluated rate of change of glucose is numerically larger than an evaluated historical rate of change of glucose evaluated at the reference historical time, an evaluated insulin on board evaluated at the evaluation time is larger than an evaluated historical insulin on board evaluated at the reference historical time”. Particularly, the scope of the limitations “the hypoglycemic risk measure is an increasing function with the number of binary risk expressions being true” cannot be determined. It is unclear what an increasing function is. It is further unclear how the binary risk expressions being true would contribute to the hypoglycemic risk measure. These limitations render the claim indefinite as they do not appear to have a well-known definition and meaning. 

In regards to claim 12, the claim recites the single step of “using the device” at line 7 thereof without describing how the device would be used. As such, it is unclear as to how the device is used. See MPEP § 2173.05(q).

Claim 8 recites the limitation "the severity thypo" in line 3 of claim 8.  There is insufficient antecedent basis for this limitation in the claim. 

In regards to claim 14, in line 1, the term “thereon” renders the claim indefinite; for example, one cannot be certain what the pronoun is intended to represent. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 13, the claim requires “a computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 12”; however, claim 12 already includes a computer program (i.e., “the memory further storing instructions, that when executed by the one or more processors” at line 35-36 thereof)  to perform the same function; therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Regarding claim 14, the claim requires the limitations “a computer-readable data carrier.” If the term “carrier” is construed as a memory upon which computer-readable data is stored, claim 12, upon which the claim depends, already includes a memory (i.e., “the memory further storing instructions, that when executed by the one or more processors” at line 35-36 thereof) to perform the same function; therefore, the claim fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 12, the claim does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “using the device” (see line 7 thereof) without reciting steps describing how the device is being used.
Regarding claim 14, the claim does/do not fall within at least one of the four categories of patent eligible subject matter because the claim pertains to a computer-readable data carrier, which pertains an electromagnetic wave per se. For example, a “carrier” is defined by Webster’s II New Riverside University Dictionary (1994) to mean "an electromagnetic wave or alternating current whose modulations are used as communication signals (as in radio, telephonic, or telegraphic transmissions)."
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a device for estimating the risk of a future hypoglycemic event without significantly more. 
Claim(s) 1 recite(s), at least in part the following step(s): “evaluating the hypoglycemic risk at an evaluation time within the evaluation period by: … at the evaluation time” found on lines 66-99 of the claim, and “estimating a hypoglycemic risk measure … at the reference historical time” found on lines 100-112 of the claim. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of one or more processors, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) one or more processors in the step(s), the “evaluating” and “estimating” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “evaluating” and “estimating”. In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The additional element(s) is/are recited with a high level of generality (i.e. as a generic processor performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s), however, include(s) additional step(s)/element(s) that are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. See US 20120311219 A1 and US 20150289821 A1.
 Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 1 does not amount to significantly more than the abstract idea itself.
In regards to claims 2-6 & 8-11, the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application as explained supra. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
In regards to claim 7, the claimed invention is directed to additional elements that fail to integrate the judicial exception into a practical application as explained supra. Additionally, the additional elements are not sufficient to amount to significantly more than the judicial exception as explained above since they pertain to an extra-solution activity.

Claim 12 recites, at least in part the following step(s): “predicting the insulin remaining in the subject as a function of time and characterized by a duration of the respective insulin medicament, wherein the type of insulin medicament can contribute to insulin on board if a corresponding injection event is having a time stamp within the duration; estimating a hypoglycemic risk measure wherein the hypoglycemic Attorney Docket No.: 160058US02In re Application of: Brad Van Orden et. al.Page 14 of 15International Application No.: PCT/EP2017/077077 risk measure is an increasing function with the number of binary risk expressions being true, wherein the binary risk expressions are: (iv) the evaluated glucose concentration  is smaller than an evaluated historical glucose concentration evaluated at the reference historical time , (v) an evaluated rate of change of glucose  is numerically larger than an evaluated historical rate of change of glucose  evaluated at the reference historical time , an evaluated insulin on board  evaluated at the evaluation time  is larger than an evaluated historical insulin on board evaluated at the reference historical time .” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of one or more processors, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of one or more processors in the step(s), the “evaluating” or “predicting” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “evaluating” or “predicting”. In view of the foregoing, claim 12 recite an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The additional element(s) is/are recited with a high level of generality (i.e. as a generic processor performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s), however, include(s) additional step(s)/element(s) that are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. See US 20120311219 A1 and US 20150289821 A1.
Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 12 does not amount to significantly more than the abstract idea itself.
In regards to claims 13 and 14, the claimed invention is directed to abstract idea without significantly more. This judicial exception is not integrated into a practical application as explained supra. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0289821 to Rack-Gomer et al discloses systems and methods for determining the risk of a hyperglycemic or hypoglycemic state.
US 2014/0039383 to Dobbles et al. discloses an integrated insulin delivery system with continuous glucose sensor.
US 2011/0319322 to Bashan et al. discloses systems, methods and devices for achieving glycemic balance.
US 5,251,126 to Kahn et al. discloses a diabetes data analysis and interpretation method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN FONG whose telephone number is 571-272-1931.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.F./Examiner, Art Unit 3791                                                                                                                                                                                                        








/RENE T TOWA/Primary Examiner, Art Unit 3791